


116 HR 7469 IH: Modernizing Veterans' Healthcare Eligibility Act
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7469
IN THE HOUSE OF REPRESENTATIVES

July 1, 2020
Mr. David P. Roe of Tennessee introduced the following bill; which was referred to the Committee on Veterans' Affairs

A BILL
To establish an advisory commission regarding eligibility for health care furnished by the Secretary of Veterans Affairs.


1.Short titleThis Act may be cited as the Modernizing Veterans' Healthcare Eligibility Act.  2.Commission on Eligibility (a)Establishment of commission (1)In generalThere is established a commission, to be known as the Commission on Eligibility (in this section referred to as the Commission), to examine eligibility for health care from the Department of Veterans Affairs.
(2)Membership
(A)Voting membersThe Commission shall be composed of 15 voting members who are appointed as follows: (i)Three members appointed by the Speaker of the House of Representatives, at least one of whom shall be a veteran.
(ii)Three members appointed by the minority leader of the House of Representatives, at least one of whom shall be a veteran. (iii)Three members appointed by the majority leader of the Senate, at least one of whom shall be a veteran.
(iv)Three members appointed by the minority leader of the Senate, at least one of whom shall be a veteran. (v)Three members appointed by the President, at least two of whom shall be veterans.
(B)QualificationsOf the members appointed under subparagraph (A)— (i)at least one member shall represent an organization recognized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38, United States Code;
(ii)at least one member shall have experience as senior management for a private integrated health care system with an annual gross revenue of more than $50,000,000; (iii)at least one member shall be familiar with government health care systems, including those systems of the Department of Defense, the Indian Health Service, or Federally-qualified health centers (as defined in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B))); and
(iv)at least one member shall be familiar with the Veterans Health Administration but shall not be currently employed by the Veterans Health Administration. (C)DateThe appointments of members of the Commission shall be made not later than one year after the date of the enactment of this Act.
(3)Period of appointment
(A)In generalMembers shall be appointed for the life of the Commission. (B)VacanciesAny vacancy in the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment.
(4)Initial meetingNot later than 15 days after the date on which eight voting members of the Commission have been appointed, the Commission shall hold its first meeting. (5)MeetingsThe Commission shall meet at the call of the Chairperson.
(6)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings. (7)Chairperson and Vice ChairpersonThe President shall designate a member of the commission to serve as Chairperson of the Commission. The Commission shall select a Vice Chairperson from among its members.
(b)Duties of commission
(1)Evaluation and assessmentThe Commission shall undertake a comprehensive evaluation and assessment of eligibility to receive health care from the Department of Veterans Affairs. (2)Matters evaluated and assessedIn undertaking the comprehensive evaluation and assessment required by paragraph (1), the Commission shall evaluate and assess the following:
(A)General eligibility. (B)Eligibility of veterans with service-connected conditions.
(C)Eligibility of veterans with non-service-connected conditions. (D)Eligibility of veterans who have other insurance or health care coverage (including Medicare and TRICARE).
(E)Eligibility of veterans exposed to combat. (F)Eligibility of veterans exposed to toxic substances or radiation.
(G)Eligibility of veterans with discharges under conditions other than honorable. (H)Eligibility for long-term care.
(I)Eligibility for mental health care. (J)Assigned priority for care.
(K)Required copayments and other cost sharing mechanisms. (L)Other matters the Commission determines appropriate.
(3)ReportsThe Commission shall submit to the President, through the Secretary of Veterans Affairs, reports as follows: (A)Not later than 90 days after the date of the initial meeting of the Commission, an interim report on—
(i)the findings of the Commission with respect to the evaluation and assessment required by this subsection; and (ii)such recommendations as the Commission may have for legislative or administrative action to revise and simplify eligibility to receive health care from the Department of Veterans Affairs.
(B)Not later than one year after the date of the initial meeting of the Commission, a final report on— (i)the findings of the Commission with respect to the evaluation and assessment required by this subsection; and
(ii)such recommendations as the Commission may have for legislative or administrative action to revise and simplify eligibility to receive health care from the Department of Veterans Affairs. (c)Powers of the commission (1)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this section.
(2)Information from Federal agenciesThe Commission may secure directly from any Federal agency such information as the Commission considers necessary to carry out this section. Upon request of the Chairperson of the Commission, the head of such agency shall furnish such information to the Commission. (d)Commission personnel matters (1)Compensation of members (A)In generalEach member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission.
(B)Officers or employees of the United StatesAll members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States. (2)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.
(3)Staff
(A)In generalThe Chairperson of the Commission may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The employment of an executive director shall be subject to confirmation by the Commission. (B)CompensationThe Chairperson of the Commission may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.
(4)Detail of Government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. (5)Procurement of temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.
(e)Termination of the commissionThe Commission shall terminate 30 days after the date on which the Commission submits the report under subsection (b)(3)(B). (f)FundingThe Secretary of Veterans Affairs shall make available to the Commission from amounts appropriated or otherwise made available to the Secretary such amounts as the Secretary and the Chairperson of the Commission jointly consider appropriate for the Commission to perform its duties under this section.
(g)Executive action
(1)Action on recommendationsThe President shall require the Secretary of Veterans Affairs and such other heads of relevant Federal departments and agencies to implement each recommendation set forth in a report submitted under subsection (b)(3) that the President— (A)considers feasible and advisable; and
(B)determines can be implemented without further legislative action. (2)ReportsNot later than 60 days after the date on which the President receives a report under subsection (b)(3), the President shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives and such other committees of Congress as the President considers appropriate a report setting forth the following:
(A)An assessment of the feasibility and advisability of each recommendation contained in the report received by the President. (B)For each recommendation assessed as feasible and advisable under subparagraph (A) the following:
(i)Whether such recommendation requires legislative action. (ii)If such recommendation requires legislative action, a recommendation concerning such legislative action.
(iii)A description of any administrative action already taken to carry out such recommendation. (iv)A description of any administrative action the President intends to be taken to carry out such recommendation and by whom.

